Dismissed and Memorandum Opinion filed June 9, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01138-CV
____________
 
IN THE INTEREST OF B.N.M., K.A.M. and B.J.M., Children
 
 

 
On Appeal from the
313th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-07761J
 

 
M E M O R
A N D U M   O P I N I O N
Appellant M. C. appeals from a judgment signed October 29,
2010, terminating her parental rights to her three children.  The clerk’s
record in the appeal has not been filed.  The Harris County District Clerk’s
office informed this court that appellant paid a deposit of $150 for
preparation of the record, but there is a balance due in the amount of $106. 
The official court reporter for the 313th District Court also informed this
court that appellant did not made arrangements to pay for preparation of the
reporter’s record.  
On May 10, 2011, this court issued an order affirming the
trial court’s ruling sustaining the contests to appellant’s affidavit of
indigence.  See In re Arroyo, 988 S.W.2d 737, 738-39 (Tex. 1998)
(addressing the procedures to challenge an order sustaining a contest to an
affidavit of indigence).  We ordered appellant to make payment arrangements for
the complete record in this appeal and to provide this court with proof of
these arrangements on or before May 31, 2011, or the court would dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).  To date,
no response to our order has been filed.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Boyce.